Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 10 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spivak et al. – hereinafter Spivak (US 10,241,774) .

As per claim 1, Spivak discloses a system to facilitate a container orchestration cloud service platform, comprising: 
a controller to manage cluster life-cycle operations for each of a plurality of providers, including: (Col 4 lines 28-55; Cloud controller 202 interacts with other functional components of cloud computing platform application 200 to bind services required by submitted web applications 220 and package web applications for transmission to application execution agents 206 for deployment, Col 20 lines 43-58;  Embodiments of the invention may be adapted to perform application lifecycle management operations on pre-existing deployments of multi-node applications, such as cloud computing platform application 200.)
one or more processors to execute a controller micro service to discover a provider plugin associated with each of the plurality of providers, and   (Col 6 lines 36-53;  A method for updating an application having a plurality of functional components that are executed on a plurality of different virtual machines (VMs) includes, according to an embodiment, receiving, by a deployment module, a specification for the application to be updated. The specification identifies a set of software components representing an updated version of the application and containing code which implements each of the functional components of the application. The method includes identifying at least one functional component that is to be updated by comparing the set of software components for the updated version of the application and a set of software components that have been deployed for a currently-deployed application. The method further includes directing an agent in each of the VMs that is executing as an instance of the identified functional component to install one or more software components in the VM, thereby causing the VM to execute as an updated instance of the functional component of the application.; Col 25 lines 26-54; Furthermore, although the foregoing embodiments have focused on the use of stem cell VMs to host deployed jobs, it should be recognized that any “application container” may be used to host deployed jobs, including such stem cell VMs, processes in virtual machines, kernel level containers, processes in traditional non-virtualized operating systems and any other execution environment that provides an isolated environment capable of running application level code.  )
perform the cluster life-cycle operations at a container orchestration platform as a broker for each of a plurality of providers. (Col 7 lines 12-47; addressing and discovery layer 334 is implemented as a message brokering service (e.g., running in one or more VMs) that defines a common protocol and message format through which components of deployment system 306 can exchange messages and broadcast notifications and other information; Col 17 lines 38-53; In one embodiment, job specification 712 specifies one or more lifecycle scripts to be included in job 708. Each lifecycle script is associated with a lifecycle “hook” such that the lifecycle scripts are invoked (e.g., by an agent 322) when a particular application lifecycle action takes place. Deployment director 320 may use the lifecycle hooks to notify a running instance of job 708 of pending actions, as described later. In one embodiment, the application lifecycle actions include an “update,” which represents a change in version of the running instance of job 708, and a “restart,” which represents a restart of the running instance of job 708. In the example above, job specification 712 includes a generalized lifecycle hook identified as “drain,” however other lifecycle hooks are contemplated, such as a “before” and “after” lifecycle hook to be used before and after updates take place.)

As per claims 10 and 19, please see the discussion under claim 1 as similar logic applies.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5, 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Spivak (US 10,241,774)  in view of Leafe et al. – hereinafter Leafe (US 2012/0233668)

As per claim 2, Spivak discloses the system of claim 1.  Spivak fails to disclose wherein discovering a provider plugin comprises: creating a topic associated with the provider plugin; and creating a queue associated with the provider plugin.
Leafe discloses wherein discovering a provider plugin comprises: creating a topic associated with the provider plugin; and creating a queue associated with the provider plugin. ([0103]; In one embodiment, there is one topic-based exchange for every topic created in the cloud computing system. In a second embodiment, there are a set number of topics that have pre-created and persistent topic exchanges 610b; [0104] Within one or more of the exchanges 610, it may be useful to have a queue element 615. A queue615 is a message stream; messages sent into the stream are kept in the queue 615 until a consuming component connects to the queue and fetches the message. A queue 615 can be shared or can be exclusive. In one embodiment, queues with the same topic are shared amongst Workers subscribed to that topic.)
	It would have been obvious before the effective filing date for the teachings of Spivak to be modified so that the  discovery layer and the message brokering service creates a topic and a queue for the plugin as taught by Leafe.  This would have beneficial because it allows for decoupling of the components, full asynchronous communications, and transparent balancing between equivalent components.  ([0096])

As per claim 3, Spivak / Leafe disclose the system of claim 2.  Leafe discloses wherein discovering the provider plugin comprises: receiving a message at the controller micro service from the provider plugin; and storing the message in a database. ([0104] Within one or more of the exchanges 610, it may be useful to have a queue element 615. A queue 615 is a message stream; messages sent into the stream are kept in the queue 615 until a consuming component connects to the queue and fetches the message. )

As per claim 5, Spivak / Leafe disclose the system of claim 3.  Spivak discloses wherein the capability discovery comprises: receiving a map of operations at the controller micro service from the provider plugin; and storing the map in the database.  (Col 17 lines 38-53; In one embodiment, job specification 712 specifies one or more lifecycle scripts to be included in job 708. Each lifecycle script is associated with a lifecycle “hook” such that the lifecycle scripts are invoked (e.g., by an agent 322) when a particular application lifecycle action takes place. Deployment director 320 may use the lifecycle hooks to notify a running instance of job 708 of pending actions, as described later.; Col 17 line 63- Col 18 line 5; the user may specify that release 704 be locally built (sometimes referred to as a “developer version” or “dev version”), or alternatively, may specify release 704 as a production-level version (sometimes referred to as a “final version”) that is uploaded to object store 332 and made available to other users.)

	As per claim 11, please see the discussion under claim 2 as similar logic applies.

	As per claim 12, please see the discussion under claim 3 as similar logic applies.

	As per claim 14, please see the discussion under claim 5 as similar logic applies.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Spivak (US 10,241,774)  / Leafe (US 2012/0233668) further in view of Brown et al. – hereinafter Brown (US 2014/0223425)

As per claim 4, Spivak / Leafe disclose the system of claim 3.  The combination of teachings of Spivak / Leafe fail to disclose wherein discovering the provider plugin further comprises performing a capability discovery to discover a set of operations supported by the provider plugin.
Brown discloses wherein discovering the provider plugin further comprises performing a capability discovery to discover a set of operations supported by the provider plugin.  ([0004];  Software applications that provide a plug-in capability may also provide a mechanism whereby plug-in libraries added to the software application subsequent to its original creation can be discovered.)
It would have been obvious before the effective filing date of the invention for the teachings of Spivak / Leafe to be modified so that the discovery layer identifies the capabilities of the plugin to detect a set of supported operations as taught by Brown.  The motivation would have been so that the cloud providers can have its functionality enhanced or modified after its original creation. ([0004])

As per claim 13, please see the discussion under claim 4 as similar logic applies.

Claims 6-7, 9,  15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Spivak (US 10,241,774)  / Leafe (US 2012/0233668) further in view of Mordani et al. – hereinafter Mordani (US 10,855,620)

As per claim 6, Spivak / Leafe disclose the system of claim 2.  The combination of teachings of Spivak / Leafe fails to disclose wherein performing the cluster life-cycle operations comprises creating a cluster life-cycle. 
Mordani discloses wherein performing the cluster life-cycle operations comprises creating a cluster life-cycle. (Col 10 lines 17-28; Lifecycle operations can then call the plugin interface, which in turn performs the actual creation of the component—for example, the creation of a traffic director instance, or the creation of a database instance, as appropriate.)
It would have been obvious before the effective filing date of the invention for the teachings of Spivak / Leafe to be modified so that life-cycle operations create a cluster life-cycle as taught by Mordani.  The motivation would have been to ensure other components can interoperate with application server partitions.

As per claim 7, Spivak / Leafe / Mordani disclose the system of claim 6.  Mordani discloses  wherein creating the cluster life-cycle comprises: receiving a request at the controller micro service to create the cluster life-cycle; transmitting a call to the provider plugin to create the cluster life-cycle; (Col 10 lines 17-28; end-to-end lifecycle infrastructure includes a plugin-based mechanism which enables a plurality of different components within a multi-tenant application server environment to use a lifecycle plugin to provide their own component-specific lifecycle functionality. Any component which will be made available to be wired up with a partition can provide its own plugin. Lifecycle operations can then call the plugin interface, which in turn performs the actual creation of the component—for example, the creation of a traffic director instance, or the creation of a database instance, as appropriate.)
and receiving a notification at the controller micro service indicating that the cluster life-cycle has been created.( Col 12 lines 43-63; Lifecycle plugins can include classes that implement the runtime plugin and partition plugin (where supported) interfaces as HK2 services, which enable the lifecycle plugin to participate in configuration change transaction and notification events and take whatever action is appropriate to reflect that activity in a component.)

As per claim 9, Spivak / Leafe / Mordani disclose the system of claim 7.  Mordani discloses further comprising the controller micro service managing the cluster life-cycle at container orchestration platform once the cluster life-cycle has been created.  (Col 11 lines 9-20; For multiple domains, or high-availability requirement models, in which a lifecycle manager can manage, e.g., multiple OTD instances on multiple servers, the lifecycle manager can be run within a cluster of its own front-ended by a load balancer, and from that domain the lifecycle manager can manage multiple runtime)

As per claim 15, please see the discussion under claim 6 as similar logic applies.

As per claim 16, please see the discussion under claim 7 as similar logic applies.

As per claim 18, please see the discussion under claim 9 as similar logic applies.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Spivak (US 10,241,774)  / Leafe (US 2012/0233668) / Mordani (US 10,855,620) further in view of Mehta et al. – hereinafter Mehta (US 2015/0089039)

As per claim 8, Spivak / Leafe / Mordani disclose the system of claim 7.  The combination of teachings of Spivak / Leafe / Mordani fail to disclose wherein creating the cluster life-cycle further comprises the controller micro service generating a tracking identifier (ID) to enable tracking a status during creation of the cluster life-cycle.
Mehta discloses wherein creating the cluster life-cycle further comprises the controller micro service generating a tracking identifier (ID) to enable tracking a status during creation of the cluster life-cycle.  ([0005]; In accordance with an embodiment, a job manager service provides an application program interface which receives administrative commands to be processed within the cloud environment as jobs, wherein each instance of the administrative commands is associated with a unique job identifier. A command line interface allows a user to issue a command to be processed within the cloud environment as a job. During progress of a job associated with an annotated command, a status associated with the progress of the job is determined and provided to the command line interface. [0085] FIG. 9 illustrates the use of an orchestration engine, in accordance with an embodiment. In accordance with an embodiment, the orchestration engine enables life- cycle management of the services in a PaaS platform.)
It would have been obvious before the effective filing date for the teachings of Spivak / Leafe / Mordani to be modified so that a unique job identifier is assigned to the creation when creating the instance of the cluster life-cycle as taught by Mehta.  This would have been beneficial because it allows the users to receive status information promptly and in a manner that suits their particular needs. ([0004])

As per claim 17, please see the discussion under claim 8 as similar logic applies.
Conclusion
The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure.  
Any inquiry concerning this communication or earlier communications from theexaminer should be directed to Chirag R Patel whose telephone number is (571)272-7966. The examiner can normally be reached on Monday to Friday from 8:00AM to 4:30PM. If attempts to reach the examiner by telephone are unsuccessful, theexaminer's supervisor, Glenton Burgess, can be reached on 571-272-3949. The fax phone number for the organization where this application or proceedingis assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status informationfor published applications may be obtained from either Private PAIR or PublicPAIR. Status information for unpublished applications is available throughPrivate PAIR only. For more information about the PAIR system, seehttp://pairdirect.uspto.gov. Should you have questions on access to the PrivatePAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll free). 

/Chirag R Patel/
Primary Examiner, Art Unit 2454